DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 9/4/21. Claims 1, 11, 13, and 19 have been amended, claims 2-5 and 7-10 have been cancelled, and no new claims have been added. Thus, claims 1, 6, and 11-20 are presently pending in this application.
Claims 1, 6, and 11-20 are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Curtis on 10/21/21.
The application has been amended as follows: 
In claim 6, line 2 “the power supply” is changed to --the battery--.
In claim 15, lines 3-4 “a top end of the motor support” is changed to --the top end of the motor support--.
In claim 18, line 3 “the connector” is changed to --a connector--. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose the specific structure and function recited in the claims such that in claim 1 an inductive therapeutical instrument generating electric current, comprising a material storage container, configured to store a material body, and a shell comprising a feeding end and a discharging end, the feeding end being connected to the material storage container, and the discharging end being connected to the massage head; the shell is of a cylindrical structure, and wherein two ends of the shell in a length direction are respectively the feeding end and the discharging end, the feeding end of the shell is provided with a lower support and the support plate of the lower support has a first insertion boss protruding upwardly in a circumferential direction of the through hole, a lower end of the motor support has a second insertion boss protruding downwardly in a circumferential direction of the fluid channel, the second insertion boss is inserted into a top end of the communicating tube, and the first insertion boss is inserted into a bottom end of the communicating tube.
The most close prior art of record, Richmond (7,891,037) does not specifically disclose the claimed apparatus as presented in claim 1. 
Richmond discloses a therapeutical instrument (see Abstract, lines 1-2) comprising a material storage container (90, fig 4), configured to store a material body (col. 9, lines 4-5), the material storage container being compressible (see col. 8, lines 63-66); a massage head (see annotated fig 6B of Richmond above) and a shell (see annotated fig 6b of Richmond above) comprising a feeding end (see annotated fig 6b of Richmond above) and a discharging end (see annotated fig 6b of Richmond above), the feeding end being connected to the material storage container, and the discharging end being connected to the massage head (see locations in fig 6B of Richmond) the lower support (see annotated fig 6b of Richmond above) comprises a support 
However, Richmond fail to disclose the combination of the support plate of the lower support has a first insertion boss protruding upwardly in a circumferential direction of the through hole, a lower end of the motor support has a second insertion boss protruding downwardly in a circumferential direction of the fluid channel, the second insertion boss is inserted into a top end of the communicating tube, and the first insertion boss is inserted into a bottom end of the communicating tube and to modify Richmond would be improper hindsight. 
Therefore, claims 1, 6, and 11-20 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785